Exhibit 99.1 FOR IMMEDIATE RELEASE Contact: Joe Giordano, CFO & Treasurer Phone: (574) 535-1125 E Mail: Drew@drewindustries.com DREW INDUSTRIES DECLARES SPECIAL CASH DIVIDEND Elkhart, Indiana – November 25, 2013 – Drew Industries Incorporated (NYSE: DW), a leading supplier of components for recreational vehicles (RV) and manufactured homes, today announced that its Board of Directors has approved a special cash dividend of $2.00 per share of common stock. The dividend is payable on January 6, 2014, to stockholders of record at the close of business on December 20, 2013. “We are pleased to demonstrate our continued commitment to shareholder value through this special dividend,” said Jason Lippert, Drew’s CEO. “It reflects the Board’s confidence in the Company’s consistent financial performance and in its long-term strategic goals.” Joe Giordano, Drew’s CFO and Treasurer, added, “Our strong balance sheet and consistent cash flow positions us to continue to successfully execute on our strategy to grow sales through acquisitions, greater market share, and innovative new products.” Stockholders of record will receive a 2014 Form 1099 with respect to this dividend by January 31, 2015. About Drew Industries From 31 factories located throughout the United States, Drew Industries, through its wholly-owned subsidiaries, Kinro ® and Lippert Components
